Exhibit 10.2
Execution Version
COMMON UNIT
REGISTRATION RIGHTS AGREEMENT
BY AND AMONG
PAA NATURAL GAS STORAGE, L.P.
AND.
THE PURCHASERS PARTY HERETO
DATED AS OF [•], 2011

 



--------------------------------------------------------------------------------



 



REGISTRATION RIGHTS AGREEMENT
     THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered
into as of [•], 2011, by and among PAA NATURAL GAS STORAGE, L.P., a Delaware
limited partnership (“PNG”) and the purchasers listed on Schedule 1 hereto (each
a “Purchaser” and collectively, the “Purchasers”).
     This Agreement is made in connection with the Closing of the issuance and
sale of common units (“Purchased Units”) representing limited partnership
interests in PNG (“Common Units”) pursuant to that certain Common Unit Purchase
Agreement, dated as of December 23, 2010, by and among PNG and the Purchasers
(the “Purchase Agreement”). PNG has agreed to provide the registration and other
rights set forth in this Agreement for the benefit of the Purchasers of the
Purchased Units pursuant to the Purchase Agreement. In consideration of the
mutual covenants and agreements set forth herein and for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
each party hereto, the parties hereby agree as follows:
ARTICLE I.
DEFINITIONS
     Definitions. Capitalized terms used herein without definition shall have
the meanings given to them in the Purchase Agreement. The terms set forth below
are used herein as so defined:
     “Effectiveness Period” has the meaning specified therefore in
Section 2.01(a) of this Agreement.
     “Holder” means the record holder of any Registrable Securities.
     “Losses” has the meaning specified therefor in Section 2.08(a) of this
Agreement.
     “Managing Underwriter” means, with respect to any Underwritten Offering,
the book running lead manager of such Underwritten Offering.
     “Purchase Agreement” has the meaning specified therefor in the Recital of
this Agreement.
     “Purchasers” has the meaning specified therefor in the introductory
paragraph of this Agreement.
     “Registrable Securities” means the Purchased Units until such time as such
securities cease to be Registrable Securities pursuant to Section 1.01 hereof.
     “Registration Expenses” has the meaning specified therefor in
Section 2.07(a) of this Agreement.
     “Selling Expenses” has the meaning specified therefor in Section 2.07(a) of
this Agreement.

2



--------------------------------------------------------------------------------



 



     “Selling Holder” means a Holder who is selling Registrable Securities
pursuant to a registration statement.
     “Shelf Registration” has the meaning specified therefor in Section 2.01(a)
of this Agreement.
     “Shelf Registration Statement” has the meaning specified therefor in
Section 2.01(a) of this Agreement.
     “Underwritten Offering” means an offering (including an offering pursuant
to a Shelf Registration Statement) in which Common Units are sold to an
underwriter on a firm commitment basis for reoffering to the public or an
offering that is a “bought deal” with one or more investment banks.
     Section 1.01 Registrable Securities. Any Registrable Security will cease to
be a Registrable Security at the earliest of the following: when (a) a
registration statement covering such Registrable Security becomes or has been
declared effective by the Commission and such Registrable Security has been sold
or disposed of pursuant to such effective registration statement; (b) such
Registrable Security has been disposed of pursuant to any section of Rule 144
under the Securities Act (or any similar provision then in force under the
Securities Act); (c) such Registrable Security is held by PNG or one of its
subsidiaries; (d) when such Registrable Security has been sold in a private
transaction in which the transferor’s rights under this Agreement are not
assigned to the transferee of such securities pursuant to the terms of this
Agreement; or (e) the Effectiveness Period expires.
     Section 1.02 Aggregation of Stock. All securities held or acquired by
Affiliated Persons (including Affiliated funds) shall be aggregated together for
purposes of determining the availability of any rights under this Agreement.
ARTICLE II.
REGISTRATION RIGHTS
     Section 2.01 Shelf Registration.
          (a) Shelf Registration. Within 60 (sixty) days of becoming eligible to
file a registration statement on Form S-3, PNG shall prepare and file a
registration statement under the Securities Act to permit the public resale of
Registrable Securities then outstanding from time to time as permitted by
Rule 415 of the Securities Act (the “Shelf Registration Statement”). PNG shall
use its commercially reasonable efforts to cause the Shelf Registration
Statement to become effective no later than 120 (one-hundred twenty) days after
the date of filing (the “Shelf Registration”). The Shelf Registration Statement
filed pursuant to this Section 2.01(a) shall be on such appropriate registration
form of the Commission as shall be selected by PNG; provided, however, that if a
prospectus supplement will be used in connection with the marketing of an
Underwritten Offering from the Shelf Registration Statement and the Managing
Underwriter at any time shall notify PNG in writing that, in the sole judgment
of such Managing Underwriter, inclusion of detailed information to be used in
such prospectus supplement is of material importance to the success of the
Underwritten Offering of such Registrable Securities, PNG shall use its
commercially reasonable efforts to include such information in the prospectus.
PNG will

3



--------------------------------------------------------------------------------



 



use its commercially reasonable efforts to cause the Shelf Registration
Statement filed pursuant to this Section 2.01(a) to be continuously effective
under the Securities Act until the earliest date on which any of the following
occurs: (a) all Registrable Securities covered by the Shelf Registration
Statement have been sold by the Purchasers and distributed in the manner set
forth and as contemplated in the Shelf Registration Statement or (b) the later
of (i) two (2) years from the Closing Date or (ii) the date on which the
Purchasers can sell the Registrable Securities pursuant to any section of
Rule 144 under the Securities Act (or any similar provision then in force under
the Securities Act) without affiliate-related restriction (the “Effectiveness
Period”). The Shelf Registration Statement when it becomes or is declared
effective (including the documents incorporated therein by reference) will
comply as to form in all material respects with all applicable requirements of
the Securities Act and the Exchange Act and will not contain an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading (and, in the
case of any prospectus contained in such Shelf Registration Statement, in the
light of the circumstances under which such statement were made).
          (b) Delay Rights. Notwithstanding anything to the contrary contained
herein, PNG may, upon written notice to any Selling Holder whose Registrable
Securities are included in the Shelf Registration Statement, suspend such
Selling Holder’s use of any prospectus which is a part of such Shelf
Registration Statement (in which event the Selling Holder shall discontinue
sales of the Registrable Securities pursuant to the Shelf Registration
Statement) if (i) PNG is pursuing an acquisition, merger, reorganization,
disposition or other similar transaction and PNG determines in good faith that
PNG’s ability to pursue or consummate such a transaction would be materially
adversely affected by any required disclosure of such transaction in the Shelf
Registration Statement or (ii) PNG has experienced some other material
non-public event the disclosure of which at such time, in the good faith
judgment of PNG, would materially adversely affect PNG. Upon the public
disclosure of such information or the termination of the conditions described
above, PNG shall provide prompt notice to the Selling Holders whose Registrable
Securities are included in the Shelf Registration Statement, and shall promptly
terminate any suspension of sales it has put into effect and shall take such
other actions to permit registered sales of Registrable Securities as
contemplated in this Agreement.
     Section 2.02 Piggyback Rights.
          (a) Underwritten Offering Piggyback Rights. If at any time during the
Effectiveness Period PNG proposes to file (i) a prospectus supplement to an
effective shelf registration statement, other than a Shelf Registration
Statement contemplated by Section 2.01, or (ii) a registration statement, other
than a Shelf Registration Statement, in either case, for the sale of Common
Units in an Underwritten Offering for its own account, then, as soon as
practicable but not less than three (3) Business Days prior to the filing of
(A) any preliminary prospectus supplement relating to such Underwritten Offering
pursuant to Rule 424(b) of the Securities Act or (B) the prospectus supplement
relating to such Underwritten Offering pursuant to Rule 424(b) of the Securities
Act (if no preliminary prospectus supplement is used), PNG shall give notice of
such proposed Underwritten Offering to each Holder that then owns more than
$25 million in aggregate principal amount of Purchased Units based on the
Purchase Price and such notice shall offer the Holders the opportunity to
include in such Underwritten Offering such number of Registrable Securities (the
“Included Registrable Securities”) as each such Holder

4



--------------------------------------------------------------------------------



 



may request in writing (a “Piggyback Offering”); provided, however, that PNG
shall not be required to offer such opportunity to Holders if (aa) the Holders
do not offer a minimum of $25 million of Registrable Securities, in the
aggregate (determined by multiplying the number of Registrable Securities held
by the participating Holders by the average of the closing price on the NYSE for
Common Units for the ten (10) trading days preceding the date of such notice) or
(bb) PNG has been advised by the Managing Underwriter that the inclusion of
Registrable Securities for sale for the benefit of the Holders will have an
adverse effect on the price, timing or distribution of the Common Units, in
which case the amount of Registrable Securities to be offered for the accounts
of participating Holders shall be determined based on the provisions of
Section 2.02(b) of this Agreement. Each Holder shall keep any information
relating to any such Underwritten Offering confidential and shall not
disseminate or in any way disclose such information. Each Holder shall then have
twelve (12) hours from the date of such notice to request inclusion of its
Registrable Securities in the Piggyback Offering. If no request for inclusion
from a Holder is received within the specified time, such Holder shall have no
further right to participate in such Piggyback Offering. If, at any time after
giving written notice of its intention to undertake an Underwritten Offering and
prior to the closing of such Underwritten Offering, PNG shall determine for any
reason not to undertake or to delay such Underwritten Offering, PNG shall give
written notice of such determination to the Selling Holders and, (x) in the case
of a determination not to undertake such Underwritten Offering, shall be
relieved of its obligation to sell any Included Registrable Securities in
connection with such terminated Underwritten Offering, and (y) in the case of a
determination to delay such Underwritten Offering, shall be permitted to delay
offering any Included Registrable Securities for the same period as the delay of
the Underwritten Offering. Any Selling Holder shall have the right to withdraw
such Selling Holder’s request for inclusion of such Selling Holder’s Registrable
Securities in such Underwritten Offering by giving written notice to PNG of such
withdrawal at least one (1) Business Day prior to the time of pricing of such
Underwritten Offering. Each Holder’s rights under this Section 2.02(a) shall
terminate when such Holder holds less than $25 million of Registrable
Securities. Notwithstanding the foregoing, any Holder may deliver written notice
(an “Opt-Out Notice”) to PNG requesting that such Holder not receive notice from
PNG of any proposed Underwritten Offering; provided, however, that such Holder
may later revoke any such Opt-Out Notice in writing. The Holders listed on
Schedule 2.02(a) shall be deemed to have delivered an Opt-Out Notice as of the
date hereof.
          (b) Priority of Piggyback Rights. In connection with an Underwritten
Offering contemplated by Section 2.02(a), if the Managing Underwriter or
Underwriters of such Underwritten Offering advises PNG that the total amount of
Common Units that the Selling Holders and any other Persons intend to include in
such Underwritten Offering exceeds the number that can be sold in such
Underwritten Offering without being likely to have an adverse effect on the
price, timing or distribution of the Common Units offered or the market for the
Common Units, then the Common Units to be included in such Underwritten Offering
shall include the number of Common Units that such Managing Underwriter or
Underwriters advises PNG can be sold without having such adverse effect, with
such number to be allocated (i) first to PNG, (ii) second pro rata among the
Selling Holders and any other Persons who have been or are granted registration
rights on or after the date of this Agreement who have requested participation
in the Underwritten Offering (the “Other Holders”) based, for each such Selling
Holder or Other Holder, on the percentage derived by dividing (A) the number of
Common Units proposed to be sold by such Selling Holder(s) and such Other
Holders in such Underwritten

5



--------------------------------------------------------------------------------



 



Offering; by (B) the aggregate number of Common Units proposed to be sold by all
Selling Holders and all Other Holders in the Underwritten Offering.

6



--------------------------------------------------------------------------------



 



     Section 2.03 Underwritten Offering.
          (a) Shelf Registration. In the event that a Selling Holder elects to
dispose of Registrable Securities under the Shelf Registration Statement
pursuant to an Underwritten Offering, PNG shall enter into an underwriting
agreement in customary form with the Managing Underwriter or Underwriters, which
shall include, among other provisions, indemnities to the effect and to the
extent provided in Section 2.08, and shall take all such other reasonable
actions as are requested by the Managing Underwriter in order to expedite or
facilitate the registration and disposition of the Registrable Securities;
provided, however, the participation of PNG management in connection with an
Underwritten Offering for the benefit of Selling Holders shall consist of not
more than sixteen hours of teleconferences for the benefit of each Purchaser
annually; and provided further, that these marketing obligations are not
transferable to any other Holders other than Affiliates of the Purchasers,
notwithstanding the provisions of Section 2.10 hereof.
          (b) General Procedures. In connection with any Underwritten Offering
under this Agreement, PNG shall be entitled to select the Managing Underwriter
or Underwriters. In connection with an Underwritten Offering contemplated by
this Agreement in which a Selling Holder participates, each Selling Holder and
PNG shall be obligated to enter into an underwriting agreement with the Managing
Underwriter or Underwriters which contains such representations, covenants,
indemnities and other rights and obligations as are customary in underwriting
agreements for firm commitment offerings of equity securities. No Selling Holder
may participate in an Underwritten Offering unless such Selling Holder agrees to
sell its Registrable Securities on the basis provided in such underwriting
agreement and completes and executes all questionnaires, powers of attorney,
indemnities and other documents reasonably required under the terms of such
underwriting agreement. Each Selling Holder may, at its option, require that any
or all of the representations and warranties by, and the other agreements on the
part of, PNG to and for the benefit of such underwriters also be made to and for
such Selling Holder’s benefit and that any or all of the conditions precedent to
the obligations of such underwriters under such underwriting agreement also be
conditions precedent to its obligations. No Selling Holder shall be required to
make any representations or warranties to or agreements with PNG or the
underwriters other than representations, warranties or agreements regarding such
Selling Holder and its ownership of the securities being registered on its
behalf and its intended method of distribution and any other representation
required by law. If any Selling Holder disapproves of the terms of an
Underwritten Offering, such Selling Holder may elect to withdraw therefrom by
notice to PNG and the Managing Underwriter; provided, however, that such
withdrawal must be made at least one (1) Business Day prior to the time of
pricing of such Underwritten Offering to be effective. No such withdrawal or
abandonment shall affect PNG’s obligation to pay Registration Expenses.
     Section 2.04 Registration Procedures. In connection with its obligations
under this Article II, PNG will, as expeditiously as possible:
          (a) prepare and file with the Commission such amendments and
supplements to the Shelf Registration Statement and the prospectus used in
connection therewith as may be necessary to keep the Shelf Registration
Statement effective for the Effectiveness Period and as

7



--------------------------------------------------------------------------------



 



may be necessary to comply with the provisions of the Securities Act with
respect to the disposition of all securities covered by the Shelf Registration
Statement;
          (b) furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing the Shelf Registration Statement or any supplement or
amendment thereto, upon request, copies of reasonably complete drafts of all
such documents proposed to be filed (including exhibits and each document
incorporated by reference therein to the extent then required by the rules and
regulations of the Commission), and provide each such Selling Holder the
opportunity to object to any information pertaining to such Selling Holder and
its plan of distribution that is contained therein and make the corrections
reasonably requested by such Selling Holder with respect to such information
prior to filing the Shelf Registration Statement or supplement or amendment
thereto, and (ii) an electronic copy of the Shelf Registration Statement and the
prospectus included therein and any supplements and amendments thereto as such
Selling Holder may reasonably request in order to facilitate the public sale or
other disposition of the Registrable Securities covered by such Shelf
Registration Statement or other registration statement;
          (c) if applicable, use its commercially reasonable efforts to register
or qualify the Registrable Securities covered by the Shelf Registration
Statement under the securities or “blue sky” laws of such jurisdictions as the
Selling Holders or, in the case of an Underwritten Offering, the Managing
Underwriter, shall reasonably request; provided, however, that PNG will not be
required to qualify generally to transact business in any jurisdiction where it
is not then required to so qualify or to take any action which would subject it
to general service of process in any such jurisdiction where it is not then so
subject;
          (d) promptly notify each Selling Holder and each underwriter, at any
time when a prospectus relating thereto is required to be delivered under the
Securities Act, of (i) the filing of the Shelf Registration Statement or any
prospectus or prospectus supplement to be used in connection therewith, or any
amendment or supplement thereto, and, with respect to such Shelf Registration
Statement, when the same has become effective; and (ii) the receipt of any
written comments from the Commission with respect to any filing referred to in
clause (i) and any written request by the Commission for amendments or
supplements to the Shelf Registration Statement or any prospectus or prospectus
supplement thereto;
          (e) immediately notify each Selling Holder and each underwriter, at
any time when a prospectus relating thereto is required to be delivered under
the Securities Act, of (i) the happening of any event as a result of which the
prospectus or prospectus supplement contained in the Shelf Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
then existing; (ii) the issuance or threat of issuance by the Commission of any
stop order suspending the effectiveness of the Shelf Registration Statement, or
the initiation of any proceedings for that purpose; or (iii) the receipt by PNG
of any notification with respect to the suspension of the qualification of any
Registrable Securities for sale under the applicable securities or blue sky laws
of any jurisdiction. Following the provision of such notice, PNG agrees to as
promptly as practicable amend or supplement the prospectus or prospectus
supplement or take other appropriate action so that the prospectus or prospectus
supplement does not include an untrue statement of a material fact or

8



--------------------------------------------------------------------------------



 



omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading in the light of the circumstances then
existing and to take such other action as is necessary to remove a stop order,
suspension, threat thereof or proceedings related thereto;
          (f) upon request and subject to appropriate confidentiality
obligations, furnish to each Selling Holder copies of any and all transmittal
letters or other correspondence with the Commission or any other governmental
agency or self-regulatory body or other body having jurisdiction (including any
domestic or foreign securities exchange) relating to such offering of
Registrable Securities;
          (g) in the case of an Underwritten Offering, furnish upon request,
(i) an opinion of counsel for PNG dated the date of the closing under the
underwriting agreement, and (ii) a “cold comfort” letter, dated the pricing date
of such Underwritten Offering and a letter of like kind dated the date of the
closing under the underwriting agreement, in each case, signed by the
independent public accountants who have certified PNG’s financial statements
included or incorporated by reference into the applicable registration
statement, and each of the opinion and the “cold comfort” letter shall be in
customary form and covering substantially the same matters with respect to such
registration statement (and the prospectus included therein and any prospectus
supplement thereto) and as are customarily covered in opinions of issuer’s
counsel and in accountants’ letters delivered to the underwriters in
Underwritten Offerings of securities;
          (h) otherwise use its commercially reasonable efforts to comply with
all applicable rules and regulations of the Commission, and make available to
its security holders, as soon as reasonably practicable, an earnings statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;
          (i) make available to the appropriate representatives of the Managing
Underwriter and Selling Holders access to such information and PNG personnel as
is reasonable and customary to enable such parties to establish a due diligence
defense under the Securities Act; provided, however, that PNG need not disclose
any information to any such representative unless and until such representative
has entered into a confidentiality agreement with PNG reasonably satisfactory to
PNG;
          (j) cause all such Registrable Securities registered pursuant to this
Agreement to be listed on each securities exchange or nationally recognized
quotation system, if any, on which similar securities issued by PNG are then
listed;
          (k) use its commercially reasonable efforts to cause the Registrable
Securities to be registered with or approved by such other governmental agencies
or authorities as may be necessary by virtue of the business and operations of
PNG to enable the Selling Holders to consummate the disposition of such
Registrable Securities;
          (l) provide a transfer agent and registrar for all Registrable
Securities covered by such registration statement not later than the effective
date of such registration statement; and

9



--------------------------------------------------------------------------------



 



          (m) enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of such Registrable Securities.
     Each Selling Holder, upon receipt of notice from PNG of the happening of
any event of the kind described in Section 2.04(e), shall forthwith discontinue
disposition of the Registrable Securities pursuant to the Shelf Registration
Statement until such Selling Holder’s receipt of the copies of the supplemented
or amended prospectus contemplated by Section 2.04(e) or until it is advised in
writing by PNG that the use of the prospectus may be resumed, and has received
copies of any additional or supplemental filings incorporated by reference in
the prospectus, and, if so directed by PNG, such Selling Holder will deliver, or
will request the Managing Underwriter or underwriters, if any, to deliver to PNG
all copies in their possession or control, other than permanent file copies then
in such Selling Holder’s possession, of the prospectus and any prospectus
supplement covering such Registrable Securities current at the time of receipt
of such notice.
     Section 2.05 Cooperation by Holders. PNG shall have no obligation to
include in the Shelf Registration Statement or in an Underwritten Offering under
Article II of this Agreement, Registrable Securities of a Holder who has failed
to timely furnish such information which, in the opinion of counsel to PNG, is
reasonably required in order for the Shelf Registration Statement or any
prospectus or prospectus supplement thereto, as applicable, to comply with the
Securities Act.
     Section 2.06 Restrictions on Public Sale by Holders of Registrable
Securities. Each Holder of Registrable Securities who is included in the Shelf
Registration Statement agrees not to effect any public sale or distribution of
the Registrable Securities during the sixty (60) calendar day period beginning
on the date that a prospectus supplement or other prospectus (including any free
writing prospectus) is filed with the Commission with respect to the pricing of
an Underwritten Offering, provided, however, that the duration of the foregoing
restrictions shall be no longer than the duration of the shortest restriction
generally imposed by the underwriters on the officers or directors or any other
unitholder of PNG on whom a restriction is imposed in connection with such
Underwritten Offering, provided, further, that the foregoing restrictions shall
not apply to any Holder that does not then own more than $25 million in
aggregate principal amount of Purchased Units based on the Purchase Price or any
Holder that has delivered and not revoked an Opt-Out Notice.
     Section 2.07 Expenses.
          (a) Certain Definitions. “Registration Expenses” means all expenses
incident to PNG’s performance under or compliance with this Agreement to effect
the registration of Registrable Securities in a Shelf Registration, an
Underwritten Offering or a Piggy Back Offering, and the disposition of such
securities, including, without limitation, all customary registration, filing,
securities exchange listing and NYSE fees, all customary registration, filing,
qualification and other fees and expenses of complying with securities or “blue
sky” laws, fees of the Financial Industry Regulatory Authority, Inc., transfer
taxes and fees of transfer agents and registrars, all word processing,
duplicating and printing expenses, the fees and disbursements of counsel to PNG
and independent public accountants for PNG, including the expenses of any

10



--------------------------------------------------------------------------------



 



special audits or “cold comfort” letters required by or incident to such
performance and compliance. Except as otherwise provided in Section 2.08 hereof,
PNG shall not be responsible for legal fees incurred by Holders in connection
with the exercise of such Holders’ rights hereunder. In addition, PNG shall not
be responsible for any “Selling Expenses,” which means all underwriting fees,
discounts and selling commissions (and similar fees or arrangements associated
with) and transfer taxes allocable to the sale of the Registrable Securities.
          (b) Expenses. PNG will pay all reasonable Registration Expenses in
connection with the Shelf Registration Statement filed pursuant to
Section 2.01(a) of this Agreement or any Underwritten Offering or Piggyback
Offering, whether or not the Shelf Registration Statement becomes effective or
any sale is made pursuant to the Shelf Registration Statement. Each Selling
Holder shall pay all Selling Expenses in connection with any sale of its
Registrable Securities hereunder.
     Section 2.08 Indemnification.
          (a) By PNG. In the event of a registration of any Registrable
Securities under the Securities Act pursuant to this Agreement, PNG will
indemnify and hold harmless each Selling Holder thereunder, its directors and
officers, and each underwriter, pursuant to the applicable underwriting
agreement with such underwriter, of Registrable Securities thereunder and each
Person, if any, who controls such Selling Holder or underwriter within the
meaning of the Securities Act and the Exchange Act, against any losses, claims,
damages, expenses or liabilities (including reasonable attorneys’ fees and
expenses) (collectively, “Losses”), joint or several, to which such Selling
Holder or underwriter or controlling Person may become subject under the
Securities Act, the Exchange Act or otherwise, insofar as such Losses (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact (in the case of any prospectus, in the light of the
circumstances under which such statement was made) contained in the Shelf
Registration Statement, any prospectus contained therein, or any free writing
prospectus related thereto, or any amendment or supplement thereof, or arise out
of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein (in the case of a prospectus, in light of the circumstances under which
they were made) not misleading, and will reimburse each such Selling Holder, its
directors and officers, each such underwriter and each such controlling Person
for any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such Loss or actions or proceedings; provided,
however, that PNG will not be liable in any such case if and to the extent that
any such Loss arises out of or is based upon an untrue statement or alleged
untrue statement or omission or alleged omission so made in conformity with
information furnished by such Selling Holder, such underwriter or such
controlling Person in writing specifically for use in the Shelf Registration
Statement, any prospectus contained therein, or any free writing prospectus
related thereto, or any amendment or supplement thereof. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of such Selling Holder or any such director, officer or controlling
Person, and shall survive the transfer of such securities by such Selling
Holder.
          (b) By Each Selling Holder. Each Selling Holder agrees severally and
not jointly to indemnify and hold harmless PNG, its directors and officers, and
each Person, if any,

11



--------------------------------------------------------------------------------



 



who controls PNG within the meaning of the Securities Act or of the Exchange Act
to the same extent as the foregoing indemnity from PNG to the Selling Holders,
but only with respect to information regarding such Selling Holder furnished in
writing by or on behalf of such Selling Holder expressly for inclusion in the
Shelf Registration Statement, any prospectus contained therein, or any free
writing prospectus related thereto, or any amendment or supplement thereof
relating to the Registrable Securities; provided, however, that the liability of
each Selling Holder shall not be greater in amount than the dollar amount of the
proceeds (net of any Selling Expenses) received by such Selling Holder from the
sale of the Registrable Securities giving rise to such indemnification.
          (c) Notice. Promptly after receipt by an indemnified party hereunder
of notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against the indemnifying party hereunder,
notify the indemnifying party in writing thereof, but the omission so to notify
the indemnifying party shall not relieve the indemnifying party from any
liability which it may have to any indemnified party other than under this
Section 2.08. In any action brought against any indemnified party, it shall
notify the indemnifying party of the commencement thereof. The indemnifying
party shall be entitled to participate in and, to the extent it shall wish, to
assume and undertake the defense thereof with counsel reasonably satisfactory to
such indemnified party and, after notice from the indemnifying party to such
indemnified party of its election so to assume and undertake the defense
thereof, the indemnifying party shall not be liable to such indemnified party
under this Section 2.08 for any legal expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation and of liaison with counsel so selected; provided,
however, that, (i) if the indemnifying party has failed to assume the defense
and employ counsel or (ii) if the defendants in any such action include both the
indemnified party and the indemnifying party and counsel to the indemnified
party shall have concluded that there may be reasonable defenses available to
the indemnified party that are different from or additional to those available
to the indemnifying party, or if the interests of the indemnified party
reasonably may be deemed to conflict with the interests of the indemnifying
party, then the indemnified party shall have the right to select a separate
counsel and to assume such legal defense and otherwise to participate in the
defense of such action, with the reasonable expenses and fees of such separate
counsel and other reasonable expenses related to such participation to be
reimbursed by the indemnifying party as incurred. Notwithstanding any other
provision of this Agreement, no indemnified party shall settle any action
brought against it with respect to which it is entitled to indemnification
hereunder without the consent of the indemnifying party, unless the settlement
thereof imposes no liability or obligation on, and includes a complete and
unconditional release from all liability of, the indemnifying party.
          (d) Contribution. If the indemnification provided for in this
Section 2.08 is held by a court or government agency of competent jurisdiction
to be unavailable to PNG or any Selling Holder or is insufficient to hold them
harmless in respect of any Losses, then each such indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such Losses as between PNG on
the one hand and such Selling Holder on the other, in such proportion as is
appropriate to reflect the relative fault of PNG on the one hand and of such
Selling Holder on the other in connection with the statements or omissions which
resulted in such Losses, as well as any other relevant equitable considerations;
provided, however, that in no event shall such Selling Holder be

12



--------------------------------------------------------------------------------



 



required to contribute an aggregate amount in excess of the dollar amount of
proceeds (net of Selling Expenses) received by such Selling Holder from the sale
of Registrable Securities giving rise to such indemnification. The relative
fault of PNG on the one hand and each Selling Holder on the other shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact has been made by, or relates to, information supplied by such
party, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The parties hereto
agree that it would not be just and equitable if contributions pursuant to this
paragraph were to be determined by pro rata allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to in the first sentence of this paragraph. The amount paid by an indemnified
party as a result of the Losses referred to in the first sentence of this
paragraph shall be deemed to include any legal and other expenses reasonably
incurred by such indemnified party in connection with investigating or defending
any Loss which is the subject of this paragraph. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who is not guilty of such
fraudulent misrepresentation.
          (e) Other Indemnification. The provisions of this Section 2.08 shall
be in addition to any other rights to indemnification or contribution which an
indemnified party may have pursuant to law, equity, contract or otherwise.
     Section 2.09 Rule 144 Reporting. With a view to making available the
benefits of certain rules and regulations of the Commission that may permit the
sale of the Registrable Securities to the public without registration, PNG
agrees to use its commercially reasonable efforts to:
          (a) Make and keep public information regarding PNG available, as those
terms are understood and defined in Rule 144 of the Securities Act, at all times
from and after the date hereof;
          (b) File with the Commission in a timely manner all reports and other
documents required of PNG under the Securities Act and the Exchange Act at all
times from and after the date hereof; and
          (c) So long as a Holder owns any Registrable Securities, furnish,
unless otherwise available at no charge by access electronically to the
Commission’s EDGAR filing system, to such Holder forthwith upon request a copy
of the most recent annual or quarterly report of PNG, and such other reports and
documents so filed with the Commission as such Holder may reasonably request in
availing itself of any rule or regulation of the Commission allowing such Holder
to sell any such securities without registration.
     Section 2.10 Transfer or Assignment of Registration Rights. The rights to
cause PNG to register Registrable Securities granted to the Purchasers by PNG
under this Article II may be transferred or assigned by the Purchasers to one or
more transferee(s) or assignee(s) of such Registrable Securities, provided that
(a) unless such transferee or assignee is an Affiliate of the transferring
Purchaser, each such transferee or assignee holds Registrable Securities
representing at least 1,000,000 of the Purchased Units sold pursuant to the
terms of the Purchase Agreement,

13



--------------------------------------------------------------------------------



 



(b) PNG is given written notice prior to any said transfer or assignment,
stating the name and address of each such transferee and identifying the
securities with respect to which such registration rights are being transferred
or assigned, and (c) each such transferee shall agree in writing to be subject
to all of the terms and conditions of this Agreement and to assume
responsibility for its portion of the obligations of the Purchasers under this
Agreement.
ARTICLE III.
MISCELLANEOUS
     Section 3.01 Communications. All notices and other communications provided
for or permitted hereunder shall be made in writing by facsimile, courier
service or personal delivery:
          (a) if to the Purchasers, at the most current addresses given by the
Purchasers to PNG in accordance with the provisions of this Section 3.01, which
addresses initially are, with respect to the Purchasers, the addresses set forth
in the Purchase Agreement,
          (b) if to a transferee of the Purchaser, to such Holder at the address
provided pursuant to Section 2.10 above, and
          (c) if to PNG, at 333 Clay Street, Suite 1500, Houston, Texas, 77002,
notice of which is given in accordance with the provisions of this Section 3.01.
     All such notices and communications shall be deemed to have been received
at the time delivered by hand, if personally delivered; when receipt
acknowledged, if sent via facsimile or sent via Internet electronic mail; and
when actually received, if sent by any other means.
     Section 3.02 Successor and Assigns. This Agreement shall inure to the
benefit of and be binding upon the successors and assigns of each of the
parties, including subsequent Holders of Registrable Securities to the extent
permitted herein.
     Section 3.03 Assignment of Rights. All or any portion of the rights and
obligations of the Purchasers under this Agreement may be transferred or
assigned by the Purchasers in accordance with Section 2.10 hereof.
     Section 3.04 Recapitalization, Exchanges, etc. Affecting the Common Units.
The provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all units of PNG or any successor or assign of PNG
(whether by merger, consolidation, sale of assets or otherwise) which may be
issued in respect of, in exchange for or in substitution of, the Registrable
Securities, and shall be appropriately adjusted for combinations, splits,
recapitalizations and the like occurring after the date of this Agreement.
     Section 3.05 Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief. The

14



--------------------------------------------------------------------------------



 



existence of this right will not preclude any such Person from pursuing any
other rights and remedies at law or in equity which such Person may have.
     Section 3.06 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement.
     Section 3.07 Headings. The headings in this Agreement are for convenience
of reference only and shall not limit or otherwise affect the meaning hereof.
     Section 3.08 Governing Law, Submission to Jurisdiction. This Agreement, and
all claims or causes of action (whether in contract or tort) that may be based
upon, arise out of or relate to this Agreement or the negotiation, execution or
performance of this Agreement (including any claim or cause of action based
upon, arising out of or related to any representation or warranty made in or in
connection with this Agreement), will be construed in accordance with and
governed by the Laws of the State of Delaware without regard to principles of
conflicts of laws. Any action against any party relating to the foregoing shall
be brought in any federal or state court of competent jurisdiction located
within the State of Delaware, and the parties hereto hereby irrevocably submit
to the non-exclusive jurisdiction of any federal or state court located within
the State of Delaware over any such action. The parties hereby irrevocably
waive, to the fullest extent permitted by applicable Law, any objection which
they may now or hereafter have to the laying of venue of any such dispute
brought in such court or any defense of inconvenient forum for the maintenance
of such dispute. Each of the parties hereto agrees that a judgment in any such
dispute may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by Law.
     Section 3.09 Waiver of Jury Trial. THE PARTIES TO THIS AGREEMENT EACH
HEREBY WAIVE, AND AGREE TO CAUSE THEIR AFFILIATES TO WAIVE, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR (ii) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE. THE PARTIES TO THIS AGREEMENT EACH HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
     Section 3.010 Severability of Provisions. Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions

15



--------------------------------------------------------------------------------



 



hereof or affecting or impairing the validity or enforceability of such
provision in any other jurisdiction.
     Section 3.11 Entire Agreement. This Agreement is intended by the parties as
a final expression of their agreement and intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein with respect to the rights granted by PNG set forth herein. This
Agreement supersedes all prior agreements and understandings between the parties
with respect to such subject matter.
     Section 3.12 Amendment. This Agreement may be amended only by means of a
written amendment signed by PNG and the Holders of a majority of the then
outstanding Registrable Securities; provided, however, that no such amendment
shall materially and adversely affect the rights of any Holder hereunder without
the consent of such Holder.
     Section 3.13 No Presumption. In the event any claim is made by a party
relating to any conflict, omission, or ambiguity in this Agreement, no
presumption or burden of proof or persuasion shall be implied by virtue of the
fact that this Agreement was prepared by or at the request of a particular party
or its counsel.
     Section 3.14 Obligations Limited to Parties to this Agreement. Each of the
parties hereto covenants, agrees and acknowledges that no Person other than the
Purchasers, their respective permitted assignees and PNG shall have any
obligation hereunder and that, notwithstanding that one or more of PNG and the
Purchasers may be a corporation, partnership, limited liability company or other
entity, no recourse under this Agreement or under any documents or instruments
delivered in connection herewith or therewith shall be had against any former,
current or future director, officer, employee, agent, general or limited
partner, manager, member, stockholder or Affiliate of any of PNG, the Purchasers
or their respective permitted assignees, or any former, current or future
director, officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any of the foregoing, whether by the enforcement of
any assessment or by any legal or equitable proceeding, or by virtue of any
applicable Law, it being expressly agreed and acknowledged that no personal
liability whatsoever shall attach to, be imposed on or otherwise by incurred by
any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, stockholder or Affiliate of any of PNG, the
Purchasers or any of their respective assignees, or any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of the foregoing, as such, for any
obligations of PNG, the Purchasers or their respective permitted assignees under
this Agreement or any documents or instruments delivered in connection herewith
or therewith or for any claim based on, in respect of or by reason of such
obligation or its creation, except in each case for any assignee of a Holder.
     Section 3.15 Interpretation. Article and Section references in this
Agreement are references to the corresponding Article and Section to this
Agreement, unless otherwise specified. All references to instruments, documents,
contracts and agreements are references to such instruments, documents,
contracts and agreements as the same may be amended,

16



--------------------------------------------------------------------------------



 



supplemented and otherwise modified from time to time, unless otherwise
specified. The word “including” shall mean “including but not limited to.”
Whenever any determination, consent or approval is to be made or given by PNG
under this Agreement, such action shall be in the PNG’s sole discretion unless
otherwise specified.
[The remainder of this page is intentionally left blank.]

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

            PAA NATURAL GAS STORAGE, L.P.
      By:   PNGS GP LLC, its general partner             By:           Name:  
Richard K. McGee        Title:   Vice President – Legal and Business
Development     

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------



 



[PURCHASERS – to come]

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------



 



SCHEDULE 1
Kayne Anderson MLP Investment Company
Kayne Anderson Energy Total Return Fund, Inc.
Kayne Anderson Midstream/Energy Fund, Inc.
KA First Reserve, LLC
Tortoise Energy Infrastructure Corporation
Tortoise Energy Capital Corporation
Tortoise North American Energy Corporation
Tortoise MLP Fund, Inc.
AT MLP Fund, LLC
Tetrad Corporation
Fiduciary/Claymore MLP Opportunity Fund
FAMCO MLP & Energy Infrastructure Fund
Eagle Income Appreciation Partners L.P.
Eagle Income Appreciation II L.P.
Tallgrass MLP Fund I, L.P.
Anna Maria and Stephen Kellen Foundation, Inc
Hartz Capital Investments, LLC
Baron Small Cap Fund
Baron Real Estate Fund
ClearBridge Energy MLP Fund Inc.
Granite Growth 124, LLC
RCH Energy MLP Fund, L.P.
MTP Energy Infrastructure Finance Master Fund, Ltd
Hoak Public Equities, LP
Hoak Private Equities I, L.P.

Schedule 1